In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00035-CV



        BRIDGET BROWN PARSON, Appellant

                           V.

 LAKEWIND, LLC, RANDALL BAGGS, OWNER, ET AL.,
      AND CHINN EXPLORATION, Appellees



         On Appeal from the 123rd District Court
                Panola County, Texas
               Trial Court No. 2009-396




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
        Previously, on October 4, 2011, the trial court had dismissed Bridget Brown Parson’s

lawsuit due to her failure to prosecute the case. Over two and one-half years later, the trial court

entered a May 21, 2015, order setting the case for trial and, subsequently, a June 4, 2015, order

striking that trial setting.

        Parson seeks to appeal from the June 4 order granting Lakewind, LLC’s “Motion to Strike

Order Setting Trial.” By letter of August 13, 2015, we notified Parson that it appeared we lacked

jurisdiction over this appeal because the order appealed from was void, as it was signed well after

the trial court’s plenary jurisdiction had expired. We afforded Parson ten days to demonstrate

proper grounds for our retention of the appeal. Having received no response as of September 8,

2015, we sua sponte consider our jurisdiction over the appeal.

        “A trial court retains plenary power over its judgment until that judgment becomes final.”

In re Sheppard, 193 S.W.3d 181, 186 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding)

(citing Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993)). “It is well-settled that an

order signed after the trial court’s plenary power has expired is void.” Id. The order of October 4,

2011, dismissing Parson’s lawsuit was a final, appealable order from which Parson could have

perfected an appeal, though the time for filing a direct appeal from that dismissal expired long ago.

When that dismissal became final thirty days after it was signed, the trial court’s plenary power

expired. Consequently, any orders entered by the trial court after that time, including the May 21,

2015, order setting the case for trial and the June 4, 2015, order striking the trial setting, were void.




                                                   2
       Our jurisdiction, as an appellate court, is constitutional and statutory in nature. See TEX.

CONST. art. V, § 6; TEX. GOV’T CODE ANN. § 22.220 (West Supp. 2014). Unless we are granted

specific authority over an appeal from a particular type of order, we have jurisdiction only over

appeals from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). It is

clear under Texas law that an appellate court lacks jurisdiction to hear an appeal from an order

signed after the trial court’s plenary power has expired, such as the order from which Parson

attempts to appeal in this case. See State ex rel. Latty v. Owens, 907 S.W.2d 484, 486 (Tex. 1995).

       Accordingly, we dismiss the appeal for want of jurisdiction.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       September 15, 2015
Date Decided:         September 16, 2015




                                                3